UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4311



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARL BRIAN TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-339)


Submitted:   September 11, 2003       Decided:   September 17, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert M.
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Carl Brian Taylor appeals the sentence imposed following his

guilty plea to unarmed bank robbery. After finding that Taylor was

a career offender pursuant to U.S. Sentencing Guidelines Manual §

4B1.1 (2002), the district court sentenced Taylor to 152 months

imprisonment.    Taylor contests his career offender status, arguing

that his predicate convictions were not alleged in the indictment.

We affirm.

       Taylor contends that, under Apprendi v. New Jersey, 530 U.S.

466 (2000), facts that increase the sentencing guideline range must

be charged in the indictment and proved beyond a reasonable doubt.

However, Apprendi is not implicated when the fact at issue is the

existence or validity of a prior conviction, see id. at 490, or

when the sentencing court makes factual findings that increase the

sentencing guideline range but the sentence does not exceed the

statutory maximum, see Harris v. United States, 536 U.S. 545,

557-58 (2002).     The statutory maximum for Taylor’s offense is 240

months.      See 18 U.S.C. § 2113(a) (2000).         Thus, Apprendi is

inapplicable to Taylor’s sentence.

       Accordingly, we affirm Taylor’s sentence.         We dispense with

oral   argument,   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED


                                    2